DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of bean yellow dwarf virus in the reply filed on 12/06/2021 is acknowledged. This species election requirement has been withdrawn as searching the prior art yielded several of the virus species in a single document and suggested that most are interchangeable and therefore are obvious variants over one another. 

Claim Status
	Claims 1-6, 11-17 are pending.
	Claims 1-6, 11-17 are examined on the merits. 
There are problems with the claim numbering and status. The claim set indicates that claims 7-20 are canceled but then further indicates that 11-17 are currently pending. Applicant is directed to 37 CFR 1.126. 


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites a Genbank accession number. Genbank accession numbers can change so it is unclear if the scope of the claims will be constant. As such, the metes and bounds of the claim cannot be determined.
The claim set indicates that claims 7-20 are canceled, but claims 11-17 are also indicated as original or new. Accordingly, it is unclear what the status of the claims are and therefore the metes and bounds of the claims cannot be determined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 4-6, 11-12, 15, and 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lyznik et al (US 2009/0133152 A1).

	Lyznik et al disclose methods of modifying a plant cell genome that comprises introducing into a plant cell comprising either the ATS2 target site, targeted by the I-SceI meganuclease (right column p.19) or the maize ubiquitin gene targeted by the LIG3-4 .


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyznik et al (US 2009/0133152 A1) as applied to claims 1-2, 4-6, 11-12, 15, and 17 above.
Claim 16 is drawn to the method of claim 1 wherein the method further comprises incubating the cell in growth chamber to generate a plant.
Lyznik et al teach all the limitations of claim 1. 
Lyznik et al do not disclose to grow the transformed cells in a growth chamber.
At the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to grow the transformed cells in a growth chamber as this is common . 

Claim 3 and 13-14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyznik et al (US 2009/0133152 A1) as applied to claims 1-2, 4-6, 11-12, 15, and 17 above, and further in view of Mor et al 2003 (Biotechnology and Bioengineering 81:4, p. 431-437).
Claim 14 is drawn to the method of claim 1, wherein the geminivirus is bean yellow dwarf virus (claim 3), wherein the plants are dicots and from species including tomato, soybean, tobacco, potato, or Arabidopsis (claims 13-14).
Lyznik et al teach all the limitations of claim 1. 
Lyznik et al do not disclose to practice the method in one of the dicots listed in claim 14.
Mor et al teach a two component plant expression system based on the bean yellow dwarf virus. One vector comprises a gene encoding the replication protein and they indicate that this being a separate vector, because different promoters can be used such that high level of expression can be controlled by a developmentally regulated or chemically inducible promoter (left column, p. 431). The expression vector component of the vector uses the LIR and SIR sequences of BYDV for the cis elements that control replication (left column, p. 431). The test this two vector system and found that it can be used to generate robust expression of heterologous proteins in dicot species including tobacco which they exemplified (see entire document).   
At the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to practice the method of Lyznik et al in the claimed dicot species given the teachings of Mor et al. The methods of Vainstein et al demonstrate that use of plant viral vectors to introduce genomic variation in dicotyledonous species including those recited in claim 14. Accordingly, a person have ordinary skill in the art would have had a reasonable expectation for success in practicing the methods of Lyznik et al in the claimed dicots given the teachings of Vainstein et al. Accordingly, claim 14 is rejected a under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyznik et al further in view of Vainstein et al.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663